         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMINA DIAB,                                   :
          Plaintiff,                          :       CIVIL ACTION
                                              :
       v.                                     :
                                              :
BRITISH AIRWAYS, PLC,                         :       No. 20-3744
           Defendant.                         :


Schiller, J.                                                                  November 23, 2020

       If you have flown, you likely know that while seated on an airplane, it is best to keep your

seatbelt fastened in case of turbulence. Unfortunately for Amina Diab, she was injured on a British

Airways flight from New York to London when some unexpected turbulence occurred. She sued

British Airways, claiming that the airline must compensate her for her injuries. But the merits of

her claims are not the focus here. Rather, the Court must first approach whether Diab’s claims can

take off in this Court. British Airways has filed a motion arguing that this Court lacks personal

jurisdiction over it. Because British Airways has consented to personal jurisdiction in

Pennsylvania, the motion is denied.

I.     FACTUAL BACKGROUND

       British Airways is registered as a foreign corporation in Pennsylvania. (See Pl.’s Mem. of

Law in Opp’n to Def.’s Mot. to Dismiss for Lack of Personal Jurisdiction [Pl.’s Opp’n] at 4; see

also Def.’s Proposed Reply Mem. of Law in Further Supp. of Its Mot. to Dismiss Pursuant to

FRCP 12(b)(2) at 2-3.)

       Diab was a passenger on British Airways flight BA114 from New York to London on

August 5, 2018. The flight had reached cruising altitude when it encountered severe and extreme

turbulence that caused significant injury to Diab. Specifically, after the seat belt sign was turned

off, Diab “walked down the aisle and entered the lavatory, when, without warning, she was

                                                  1
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 2 of 11




violently thrown about the lavatory causing her to rotate forcefully about her right knee causing

Ms. Diab to suffer immediate pain to her right knee.” (Compl. ¶ 21.) She was provided ice and

pain medication on the flight, and she sought emergency treatment on August 6, 2018, at a hospital

in France. (Id. ¶ 24.) Due to extensive swelling, she was unable to get additional treatment on the

knee at that time. (Id. ¶ 25.) When she went to another hospital in France on August 9, 2018, she

was diagnosed with a severe knee sprain and probable ACL rupture. (Id. ¶ 27.) When she returned

to the United States, Diab was eventually diagnosed with a lateral patellar dislocation and a knee

sprain. (Id. ¶ 30.)

        She brings her claims under the Montreal Convention, a treaty governing liability during

international air travel, alleging that she suffered an injury resulting from an accident during an

international flight.

II.     STANDARD OF REVIEW

        The plaintiff bears the burden of establishing jurisdiction over the moving defendant.

Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004). If no evidentiary hearing on the

motion is conducted, the plaintiff need make only a prima facie case of personal jurisdiction, and

the plaintiff is entitled to have its allegations taken as true and all factual disputes drawn in its

favor on a motion to dismiss. Id. However, the scope of review for a motion to dismiss for lack of

personal jurisdiction is not limited to the face of the pleadings. Patterson by Patterson v. FBI, 893

F.2d 595, 603–04 (3d Cir. 1990).

III.    DISCUSSION

        British Airways argues that this Court lacks personal jurisdiction over it. According to

British Airways, this Court lacks general personal jurisdiction over it because British Airways is




                                                  2
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 3 of 11




not “at home” in Pennsylvania, as required by Supreme Court precedent. (Def.’s Mem. of Law in

Supp. of Its Mot. to Dismiss Pursuant to FRCP 12(b)(2) [Def.’s Mem.] at 3.)

        But this is not the main thrust of Plaintiff’s jurisdictional argument. Regardless of where

British Airways calls home, if it agreed to be sued in Pennsylvania, this Court has personal

jurisdiction over it. British Airways did agree, so this Court has personal jurisdiction.

        A.     The Montreal Convention

        Plaintiff brings her claims pursuant to the Montreal Convention, which allows for

individuals injured during international air travel to recover for their injuries. The Montreal

Convention “governs international carrier liability for flights between the United States and

foreign states that are parties to the Convention.” DeJoseph v. Cont’l Airlines, Inc., 18 F. Supp. 3d

595, 600 (D. N.J. 2014). Article 29 of the Montreal Convention states that “[i]n the carriage of

passengers, baggage and cargo, any actions for damages, however founded, whether under this

Convention or in contract or in tort or otherwise, can only be brought subject to the conditions and

such limits of liability as are set out in this Convention. . . .” Convention for the Unification of

Certain Rules for Int’l Carriage by Air (“Montreal Convention”) art. 29, May 28, 1999 (entered

into force on Nov. 4, 2003), S. Treaty Doc. No. 106-45, 1999 WL 33292734, at *16-17. The

Montreal Convention “is the sole means for recovery of personal injuries sustained during

international air travel.” Hidalgo-Lobato v. Am. Airlines, Inc., Civ. A. No. 10-3122, 2014 WL

2510545, at *1 (D. N.J. June 4, 2014).

        The Montreal Convention includes a jurisdictional provision. That jurisdictional provision

states that:

        1. An action for damages must be brought, at the option of the plaintiff, in the
           territory of one of the States Parties, either before the court of the domicile of
           the carrier or of its principal place of business, or where it has a place of



                                                  3
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 4 of 11




           business through which the contract has been made or before the court at the
           place of destination.

       2. In respect of damage resulting from the death or injury of a passenger, an action
          may be brought before one of the courts mentioned in paragraph 1 of this
          Article, or in the territory of a State Party in which at the time of the accident
          the passenger has his or her principal and permanent residence and to or from
          which the carrier operates services for the carriage of passengers by air, either
          on its own aircraft or on another carrier’s aircraft pursuant to a commercial
          agreement, and in which that carrier conducts its business of carriage of
          passengers by air from premises leased or owned by the carrier itself or by
          another carrier with which it has a commercial agreement.
Montreal Convention, art. 33. Article 33 also directs that “[q]uestions of procedure shall be

governed by the law of the court seized of the case.” Montreal Convention art. 33(5).

       British Airways predicted that Diab would contend that the Montreal Convention confers

personal jurisdiction over British Airways here in Pennsylvania. (Def.’s Mem. at 4-5.) British

Airways’s prediction was correct; Diab does raise the possibility that the Montreal Convention

confers personal jurisdiction upon this Court. (Pl.’s Opp’n at 5-6.) British Airways asks the Court

to reject Diab’s argument because the Montreal Convention’s jurisdictional provision refers to

subject matter, not personal, jurisdiction. (Id. (“Thus, whether this Court has treaty jurisdiction

over this action under Article 33 of the Montreal Convention has no bearing on whether this Court

also has personal jurisdiction over British Airways.”).)

       Courts have consistently concluded that the jurisdictional article of the Montreal

Convention addresses subject matter jurisdiction, not personal jurisdiction. See, e.g., Davydov v.

Scandinavian Airlines Sys., Civ. A. No. 19-17628, slip op. at 2-3 (D. N.J. Oct. 5, 2020); Bandurin

v. Aeroflot Russian Airlines, Civ. A. No. 19-255, 2020 WL 362781, at *5 (N.D. Ill. Jan. 22, 2020)

(“[Article 33] confers subject-matter jurisdiction; it does not confer personal jurisdiction.”); Royal

& Sun All. Ins. PLC v. UPS Supply Chain Sols., Inc., Civ. A. No. 16-9791, 2018 WL 1888483, at

*3 (S.D.N.Y. Apr. 5, 2018); Tucker v. British Airways PLC, Civ. A. No. 16-618, 2017 WL


                                                  4
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 5 of 11




6389302, at *3 (W.D. Wash. Dec. 14, 2017). The question of personal jurisdiction is then

determined by the law of the country in which the case is brought. Plaintiff has offered the Court

no reason to depart from British Airways’s reading of the Montreal Convention. So here, the Treaty

allows Diab to sue British Airways in the United States, but it does not authorize her to bring her

lawsuit in any particular court in the United States. She must demonstrate that the court where she

filed her lawsuit has personal jurisdiction over British Airways.

       Following the logic of courts that have determined that the Montreal Convention addresses

subject matter jurisdiction, not personal jurisdiction, Diab may seek redress for her injuries in the

United States, but not necessarily in Pennsylvania. Then where? Plaintiff does not spend a great

deal of time addressing this question, simply contending that it is “unimaginable to think” that the

drafters of the Montreal Convention would confer subject matter jurisdiction on courts in the

United States but then leave plaintiffs twisting in the wind because there might not be a court in

the United States with personal jurisdiction over a particular foreign airline. (Pl.’s Opp’n at 6.)

       This is a fascinating question, but the Court will leave it in the air for the time being.

Ultimately, the Court has general personal jurisdiction over British Airways for another reason.

       B.      General Considerations of Personal Jurisdiction

       Having placed the Montreal Convention on standby, the Court turns to the issue of personal

jurisdiction in Pennsylvania.

       A district court may assert personal jurisdiction over a nonresident to the extent allowed

under the law of the state in which the district court sits. Fed R. Civ. P. 4(e). A court must then be

satisfied that personal jurisdiction is appropriate under the Due Process Clause of the Fourteenth

Amendment. See Imo Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998).

Under Pennsylvania law, 42 Pa. Cons. Stat. § 5322, this inquiry collapses into one step



                                                  5
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 6 of 11




because Pennsylvania’s long-arm statute authorizes courts to exercise personal jurisdiction to the

full extent permitted by the Due Process Clause of the Fourteenth Amendment. Remick v.

Manfredy, 238 F.3d 248, 255 (3d Cir. 2001).

       Under the Due Process Clause of the Fourteenth Amendment, courts may exercise personal

jurisdiction over out-of-state defendants only in cases where the defendant has “certain minimum

contacts with [the State] such that the maintenance of the suit does not offend ‘traditional notions

of fair play and substantial justice.’” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 923 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945)). The minimum

contacts requirement may be met through either of two theories of personal jurisdiction: specific

or general. See, e.g. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). For reasons that will

follow, this case focuses on general jurisdiction. General jurisdiction “exists when a defendant has

maintained systemic and continuous contacts with the forum state.” Marten v. Godwin, 499 F.3d

290, 296 (3d Cir. 2007). Courts possess general personal jurisdiction over out-of-state companies

only if the companies’ “affiliations with the State are so ‘continuous and systematic’ as to render

them essentially at home in the state.” Goodyear, 564 U.S. at 919. Clearly, a company is “at home”

in its place of incorporation and its principal place of business. Daimler AG v. Bauman, 571 U.S.

117, 137 (2014). If, however, a company lacks both of these primary connections with a forum

state, there must be “exceptional” circumstances present for the company to be considered “at

home” in the state. Id. at 139 n.19. But a full analysis of where British Airways is at home in the

United States is unnecessary here. There is a simpler route to travel to find that this Court has

personal jurisdiction over British Airways.




                                                 6
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 7 of 11




       C.      Consent to Personal Jurisdiction in Pennsylvania

       British Airways has registered to do business in Pennsylvania. Under Pennsylvania law, it

has therefore consented to be sued in Pennsylvania.

       Pennsylvania law requires foreign corporations to register in Pennsylvania if they wish to

do business in the Commonwealth. See 15 Pa. Cons. Stat. § 411(a). A consequence of that

registration is that the foreign corporation consents to the exercise of “general personal

jurisdiction” in the “tribunals of this Commonwealth.” 42 Pa. Cons. Stat. § 5301(a)(2)(i). British

Airways is registered in Pennsylvania under this law, and it therefore has consented to personal

jurisdiction here.

       Undoubtedly, a party may consent to be sued in a particular jurisdiction. See Bane v.

Netlink, Inc., 925 F.2d 637, 641 (3d Cir. 1991). Thomas Bane sued his employer in federal court

in Pennsylvania and alleged that his employer, Netlink, Inc. fired him because of his age. Netlink

argued that the court lacked personal jurisdiction over it because its place of incorporation and its

principal place of business were outside of Pennsylvania. Moreover, Netlink had no offices in

Pennsylvania, no employees in Pennsylvania, paid no taxes in Pennsylvania, and owned no

property in Pennsylvania. Netlink was however authorized to conduct business in Pennsylvania.

The Third Circuit concluded that Netlink’s decision to register to do business in Pennsylvania

meant that the company had purposefully availed itself of the privilege of conducting activities in

Pennsylvania. Bane, 925 F.2d at 640. Additionally, “Netlink’s application for a certificate of

authority can be viewed as consent to be sued in Pennsylvania under [state law], which explicitly

lists consent as a basis for assertion of jurisdiction over corporations. Consent is a traditional basis

for assertion of jurisdiction long upheld as constitutional.” Id. at 641.




                                                   7
         Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 8 of 11




       Recently, the ruling in Bane has been questioned in light of Daimler. The question is thus

whether Pennsylvania’s statutory scheme, whereby the price of doing business in Pennsylvania is

consenting to personal jurisdiction in Pennsylvania, comports with due process in light of

Daimler’s requirement that a foreign corporation must be “at home” in a particular jurisdiction for

general personal jurisdiction to attach.

       Numerous courts have addressed this issue. In a thorough opinion, one court in this District

concluded that Pennsylvania’s statutory scheme is unconstitutional given the ruling in Daimler.

Sullivan v. A.W. Chesterton, Inc., 384 F. Supp. 3d 532 (E.D. Pa. 2019). According to this decision,

Pennsylvania’s statutory scheme presented corporations with a “Hobson’s choice: consent to

general personal jurisdiction or be denied the benefits of doing business in Pennsylvania.” Id. at

541. The court deemed this Hobson’s choice essentially an unconstitutional condition because

Pennsylvania requires foreign corporation to surrender a constitutional right as a condition to a

benefit generally available to others in the Commonwealth. Id. at 541-42. Because the ability to

engage in interstate commerce is of “fundamental importance”, the Sullivan court reasoned,

Pennsylvania’s statutory scheme extracted an involuntary consent to personal jurisdiction. Id. at

542. This did not end the inquiry for the court in Sullivan, however. Because the Third Circuit had

approved of Pennsylvania’s statutory framework prior to Daimler, the court had to determine

whether the Third Circuit’s decision in Bane survived Daimler. The Sullivan court decided that

“Daimler changed the standard for determining when a state may exercise general personal

jurisdiction over a foreign corporation.” Id. at 545. The Sullivan court consequently deemed itself




                                                8
          Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 9 of 11




bound to apply Daimler’s new constitutional standard, “not withstanding [sic] previous circuit

law.” 1 Id.

        But Sullivan is not the final destination on this journey. A number of courts have not

applied the conclusion of Sullivan. Those courts have determined that Bane’s existence answers

the constitutional question and Daimler hardly killed the Third Circuit’s ruling in Bane. This Court

will join the numerous courts that continue to follow Bane despite the decision in Daimler. Daimler

did not make any grand pronouncements on the status of due process as it relates to consent to

personal jurisdiction. Daimler did not christen a new rule on the constitutionality of consent and

personal jurisdiction. Rather, Daimler presented the limited question of “whether a foreign

corporation may be subjected to a court’s general jurisdiction based on the contacts of its in-state

subsidiary.” See Smith v. NMC Wollard, Inc., Civ. A. No. 19-5101, 2020 WL 1975074, at *4 (E.D.

Pa. Apr. 24, 2020); see also Winters v. Akzo Nobel Surface Chemistry, LLC, Civ. A. No. 19-5398,

2020 WL 2474428, at *4 (E.D. Pa. May 13, 2020) (“Second, we find that the Supreme Court’s

holding in Daimler does not establish a new constitutional standard that is relevant to the narrow

issue in this case.”) Daimler did not address the constitutionality of Pennsylvania’s statutory

scheme. Bane, however, did.

        Bane, which directly addressed the concept of consent to personal jurisdiction under

Pennsylvania law, remains good law in this Circuit. See Kraus v. Alcatel-Lucent, 441 F. Supp. 3d

68, 75 (E.D. Pa. 2020) (“Because Daimler did not address whether registration to do business is a

sufficient basis for general personal jurisdiction, and neither the Supreme Court nor the Third

Circuit have addressed consent-based jurisdiction since Daimler, we will apply Third Circuit



1
 Another court in this District has agreed with and adopted the reasoning and conclusion of
Sullivan, but that court did not add any analysis to the issue. Reynolds v. Turning Point Holding
Co., Civ. A. No. 19-1935, 2020 WL 953279 (E.D. Pa. Feb. 26, 2020).

                                                 9
        Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 10 of 11




precedent.”); see also Winters, 2020 WL 2474428, at *4 (“Bane remains valid and controlling

within this Circuit.”).

        The court in Sullivan may have been reading the skywriting on the wall, but this Court will

not decide that issue in favor of British Airways when the Third Circuit has decided that this

Pennsylvania law is constitutionally sounds and requires finding personal jurisdiction. The Third

Circuit has spoken; the Supreme Court has addressed another issue that may—or may not—be

extrapolated to overturn Pennsylvania’s personal jurisdiction statutory scheme. See Replica Auto

Body Panels & Auto Sales, Inc. v. inTech Trailers, Inc., 454 F. Supp. 3d 458, 464 (M.D. Pa. 2020).

But, unless or until that happens, this Court is compelled to follow Third Circuit precedent. Id.

(“While Daimler provides strong reasons to believe that general jurisdiction by consent may be

abrogated in the future, it neither addresses this question nor directly compels this outcome

logically. Quite simply, Daimler did not explicitly abrogate consent as a basis for personal

jurisdiction and this Court will not find Pennsylvania’s statutory framework violates due process

when the Third Circuit Court of Appeals has concluded the opposite. Thus, this Court is compelled

to follow Bane given the current state of the law.”).

        Finally, the Court questions whether Pennsylvania’s law presents a draconian blow to the

business options of companies seeking to do business in Pennsylvania. There is nothing hidden

about Pennsylvania’s law, and the mere fact that a company might need to face lawsuits in

Pennsylvania as a price for doing business in the Commonwealth presents no great threat to

companies. The Pennsylvania legislature could have concluded that the need to protect individuals

and businesses by providing them with a forum to seek redress for possible legal grievances was

worth the possible loss of business that might befall the Commonwealth. Moreover, this provision

is similar to and consistent with Pennsylvania law’s treatment of general personal jurisdiction over



                                                 10
        Case 2:20-cv-03744-BMS Document 17 Filed 11/23/20 Page 11 of 11




individuals, in which an individual is subject to such jurisdiction merely by being present in the

Commonwealth when served with process. A corporation registering to do business in

Pennsylvania has indicated its presence in Pennsylvania. Finally, even if Pennsylvania law requires

foreign businesses to make a difficult decision, so what? Individuals regularly face difficult

decisions about waiving important rights, such as the rights counsel, trial, appeal, and silence in

the face of government questioning. Moreover, businesses regularly extract waivers from

individuals, whether demanding that individuals agree to certain terms merely by clicking on a

link or making a purchase. Individuals can even forfeit the right to sue in court by simply accepting

employment. This Court discerns no problem with Pennsylvania extracting a concession from a

business that voluntarily and knowingly does business in the Commonwealth. A corporation can

thus be asked to surrender its right to evade appearing in courts in which it has knowingly elected

to do business as price of doing business in the Commonwealth.

IV.    CONCLUSION

       British Airways registered to do business in Pennsylvania knowing that doing so subjected

it to general personal jurisdiction in Pennsylvania. Because this Court must apply the dictates of

the Third Circuit here, British Airways’s motion to dismiss for lack of personal jurisdiction is

denied. An Order consistent with this Memorandum will be entered separately.




                                                 11
